Decree dismissing bill affirmed with costs. The plaintiff appealed from a final decree dismissing its bill to restrain the negotiation or foreclosure of a mortgage for more than $150,000 covering its vacant *765land in Boston used by it in its business of parting automobiles. The mortgage was owned by the defendant Sawyer, who assigned it to the defendant bank as collateral security for a loan to him of $90,000. The plaintiff contended that there was no default in payment of the mortgage, and that the bank had agreed not to foreclose for a period of time if the plaintiff should pay to the bank half its receipts on account. The judge found that the mortgage was in default, and the evidence did not require him to find any such agreement.
J. D. Smith, for the plaintiff.
E. C. Thayer, (L. P. Jordan, Jr., with him,) for the defendants.